DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,888,380.  The conflicting claims are not identical because patent claim 1 requires the additional elements of “an angle to angle width describing a width of a line joining each of two angular recesses of a cornea of the eye; an angle to angle depth measured as a perpendicular distance between an intersection point on the line joining each of the two angular recesses of the cornea of the eye and a posterior corneal surface of the eye and an estimated position of a lens equator determined as an equator line between each of two intersection points of an anterior lens radius and a posterior lens radius”, not required by claim 1 of the instant application.  However, the conflicting claims are not patentably distinct from each other because:
•        Claims 1 of application '348 and claim 1 of patent '380 recite common subject matter;
•        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 2018/0092524) in view of Martinez-Enriquez et al (Estimation of intraocular lens position from full crystalline lens geometry: towards a new generation of intraocular lens power calculation formulas)
As to claim 1, Ng teaches a method comprising: 
receiving, by one or more computing devices implementing a prediction engine, one or more pre-operative multi-dimensional images of an eye ( paragraph [0033] and  to receive output signals from the first imaging device and the second imaging device, and to process the output signals to form a combined image representing a combination of a first image of the pattern of laser spots captured by the first imaging device and a second image of the pattern of laser spots captured by the second imaging device ( paragraph [0035]);  
extracting, by the prediction engine, one or more pre-operative measurements of the eye based on the one or more pre-operative images of the eye, (means for approximating a best fit curve for the posterior surface using the anterior lens surface, lens thickness and a historical ratio between the anterior and posterior lens curvatures, paragraph [0023] the use of interferometer for measuring thickness/distances);  
wherein the one or more pre-operative measurements of the eye at least include an estimated position of the lens equator determined as an equator line between each of two intersection points of an anterior lens radius and a posterior lens radius (( computing an anterior shape of an anterior surface of a cornea of the eye by comparing a source laser array to an anterior reflected cornea pattern; measuring eye parameters including: a corneal thickness, an anterior chamber depth, a lens thickness, and an axial length of the eye; computing a posterior shape of a posterior surface of the cornea of the eye by comparing the source laser array to a posterior reflected cornea pattern; determining a refractive index of the cornea; claim 1; paragraph [0101];[0103];
selecting a power of the intraocular lens based on at least the estimated post- operative position of the intraocular lens; and selecting the intraocular lens based on at least the selected power ( the technology described herein may facilitate calculation of the dimensions (i.e., power) of an intraocular lens implant (e.g., for replacing a cloudy lens (cataract) in eyes that had previous laser corrective surgery, or for any other reason), and thus may facilitate design of customized intraocular lenses. The optical effects of the intraocular lens implant may also be accurately predicted prior to surgery and analyzed after surgery. For example, the techniques described herein may facilitate determination of the kinetics of natural or implanted intraocular lenses based on changes in optics as the lenses move within an eye. Thus, for example, optical changes resulting from post-operative wound healing may be calculated. Moreover, according to some aspects, neural networks (e.g., a computer network that learns from prior data) may be used to compile databases of average intraocular kinetics and optical changes from wound healing, paragraph [0159]). While Ng meets the limitation above.Ng fails to exactly teach  estimating, by the prediction engine using a first prediction model based on a machine learning strategy, a post-operative position of an intraocular lens based on the one or more extracted pre-operative measurements of the eye. However, Martinez- Enriquez et al teaches the calculation of the prediction model by using preoperative measurements three sets of 3-D images were captured sequentially 5 seconds after blinking: (1) cornea,(2) anterior lens and (3) posterior lens. In the postoperative measurements two sets were needed (1) cornea and (2) IOL, shifting axially the plane of focus; all 3-D sets of data contained the iris. At least seven repeated measurements were collected for each plane of focus (page 2 last paragraph and page 3 1st paragraph. Additionally, Martinez- Enriquez et al teaches a parametric model with two parameters that were trained and validated using 27 ex vivo lenses, in which the information  of the full lens was available. Using the trained parametric model and the information within the pupil, very realistic lenses are constructed in vivo with a small estimation error. This method was applied to study the changes of lens full shape parameters with accommodation27, in older patients with cataract23, and in animal models of myopia30 (entire shape estimation section page 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Martinez-Enriquez et al parametric model into model of Ng et al. in order to opens new avenues to the development of new generation IOL power calculation formulas that improve refractive and visual outcomes (abstract). Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant. 
 	As to claim 2, Martinez-Enriquez et al teaches the method of claim 1, further comprising: receiving one or more post-operative multi-dimensional images of the eye after implantation of the selected intraocular lens; extracting one or more post-operative measurements of the eye; and updating the first prediction model based on the one or more pre-operative measurements and the one or more post-operative measurements( figure 2 and page 2 second paragraph). 
As to claim 3, Ng teaches the method of claim 1, wherein the first prediction model comprises a 
Neural network (Moreover, according to some aspects, neural networks (e.g., a computer network that learns from prior data) may be used to compile databases of average intraocular kinetics and optical changes from wound healing; paragraph [0159]). 
 	As to claim 4, Ng teaches the method of claim 1, wherein the post-operative position of the intraocular lens is an anterior corneal depth (ACD) of the intraocular lens or a position of an equator of the intraocular lens( computing an anterior shape of an anterior surface of a cornea of the eye by comparing a source laser array to an anterior reflected cornea pattern; measuring eye parameters including: a corneal thickness, an anterior chamber depth, a lens thickness, and an axial length of the eye; computing a posterior shape of a posterior surface of the cornea of the eye by comparing the source laser array to a posterior reflected cornea pattern; determining a refractive index of the cornea; claim 1). 
 	As to claim 5, Ng teaches the method of claim 1, wherein selecting the intraocular lens is further based on one or more of the estimated post-operative position of the intraocular lens or a diameter of a pre-operative lens. (extrapolating the anterior and posterior lens surfaces to the diameter; determining the arc length of the natural lens using said diameter; and determining the optimum position to lie at the midpoint of the arc length, paragraph [0168]). 
 As to claim 6, Ng teaches the method of claim 1, wherein the one or more pre-operative measurements include one or more of a group consisting of: an angle-to-angle width of an anterior chamber of the eye; a depth of a pupillary plane; an angle between a pupillary axis of the eye and a line of sight axis of the eye when vision of the eye is fixated on a fixation point; a diameter of a pre-operative lens of the eye; a pre-operative anterior chamber depth of the eye, and a refractive power of a cornea of the eye(paragraph [101]; [103]). 
 As to claim 7, wherein selecting the power comprises recommending, by the prediction engine using a second prediction model, a recommended power for the intraocular lens based on at least the estimated post-operative position (2nd parameter is shown in figure 2). 
 As to claim 8, Martinez-Enriquez et al teaches the method of claim 7, further comprising updating the second prediction model based on the recommended power and the selected power (Page 2 second paragraph and page 5 1st paragraph) .
 As to claim 9, Martinez-Enriquez et al teaches the method of claim 1, further comprising estimating, by the prediction engine using a second prediction model, a post-operative manifest refraction spherical equivalent (MRSE) based on at least the estimated post-operative position and the selected power (To evaluate the improvements in terms of postoperative refraction estimation, the actual measured postoperative refraction (spherical equivalent, SE, Table 1) was compared in retrospect with the expected (predicted) refraction obtained with the SRK/T IOL power calculation formula, using the actual IOL power implanted and the different estimations of the IOL position (ELP). Thus, the refractive error (RE) is defined as: RE = measured_postoperative_refraction-estimated_refraction. Page 4 last paragraph and page 5 first paragraph note it is obvious to calculate the same using the MRSE). 
 	As to claim 10 ,Martinez-Enriquez et al teaches measuring an actual power-operative MRSE; and updating the second prediction model based on the estimated post-operative MRSE and the actual power-operative MRSE (To evaluate the improvements in terms of postoperative refraction estimation, the actual measured postoperative refraction (spherical equivalent, SE, Table 1) was compared in retrospect with the expected (predicted) refraction obtained with the SRK/T IOL power calculation formula, using the actual IOL power implanted and the different estimations of the IOL position (ELP). Thus, the refractive error (RE) is defined as: RE = measured_postoperative_refractione stimated_refraction. Page 4 last paragraph and page 5 first paragraph note it is obvious to calculate the same using the MRSE). 
As to claim 11, Ng teaches the method of claim 1, wherein the one or more pre-operative 
Multi-dimensional images are each received from a diagnostic device selected from a group consisting of an optical coherence tomography (OCT) device, a rotating Scheimpflug camera, and a magnetic resonance imaging (MRI) device (paragraph [0151]). 
As to claim 12, Ng teaches the method of claim 1, further comprising planning one or more procedures for implantation of the intraocular lens. (paragraph [0070], [0097], the technology described herein may facilitate calculation of the dimensions (i.e., power) of an intraocular lens implant, paragraph [0159]). 
As to claim 13, Ng teaches the method of claim 1, further comprising displaying one of the one or more pre- operative multi-dimensional images annotated with one of the one or more extracted pre-operative measurements (simulations of the optical behavior within the eye may be performed and represented visually on a display screen (e.g., a computer screen) in the form of reduced Snellen/Landolt C/ETDRS vision or pictures. Other forms of visual representation are also possible, paragraph [0162]).
The limitation of claims 14-20 has been addressed above. 
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664